Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed January 21, 2021, claims 1-28 are currently pending for examination.   

Response to Arguments
Regarding claim interpretation applicant’s arguments, see page 7 paragraph 5, filed January 21, 2021, with respect to claims 2,3,6,7,12 and 13 have been fully considered and noted. 
Regarding 35 U.S.C. 101 applicant’s arguments, see page 8 paragraph 2, filed January 21, 2021, with respect to claims 22-28 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 22-28 have been withdrawn. 
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 paragraph 3 – page 14 (all), filed January 21, 2021, with respect to claims 1-28 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 8 paragraph 3 – page 14 (all), 
“ … It is respectfully submitted that Park does not disclose, teach, or suggest the feature "determining a first antenna port associated with a data channel based on a second antenna port associated with a control channel, " as recited in independent claim 1…..It is further submitted that Park also fails to disclose the feature "wherein the first device determines the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel," as recited in independent claim 1. …  Given Park's failure to teach or suggest "determining a first antenna port associated with a data channel based on a second antenna port associated with a control channel," it follows that Park also fails to teach or suggest that "wherein the first device determines the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel."

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Park clearly teaches, determining a first antenna port associated with a data channel based on a second antenna port associated with a control channel (see para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a serving cell, the UE to determine PDSCH RE mapping and to determine PDSCH antenna port QCL when the UE is configured with Type B QCL type {user data is allocated to the data region}, the UE uses the parameter configured according to `PDSCH RE Mapping and Quasi-Co-Location indicator` field value, see also Fig.3, para. 0068, Referring to FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated),  wherein the first device determines the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel (see Fig.14, para. 0358-0364, a UE may receive a first RS through a first antenna port (step, S1410). Next, the UE may receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource, and the second RS is a second CSI-RS mapped to a second CSI-RS resource. In this case, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, see also para. 0173-0183); and
receiving the data channel based on the determined first antenna port (see 0170-0171, a PDSCH is decoded according to detected PDCCH/EPDCCH having DCI format 1A that has CRC scrambled with C-RNTI intended for a use of a UE and a given serving cell, and a UE is configured with Type B QCL type for PDSCH transmission in antenna port 7, in order to determine PDSCH RE mapping and PDSCH antenna port QCL, a UE to which transmission mode 10 for a given serving cell is set should use parameter set 1 in Table 3 / receiving the data channel. Please also refer to the definition of quasi co-location (QC/QCL), paragraphs 0142-0150, two antenna ports have a QC/QCL relation (or subjected to QC/QCL), UE may assume that the large-scale property of a channel of which one symbol is transferred two antenna ports have a QC/QCL relation (or subjected to QC/QCL), it means that the large-scale property of a wireless channel from one antenna port is the same as the large-scale property of a wireless channel from the other antenna port, clearly as is shown in fig.3, and per the definition of QC/QCL, a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, hence, a first antenna port associated with a data channel {a data region in which a physical downlink shared channel (PDSCH) is allocated} based on a second antenna port associated with a control channel {control region in which control channels are allocated}, since UE  perform the detection/reception, channel estimation, and channel state report of a downlink reference signal through a QC/QCL between antenna ports, and per lines 3-5 of claim 1, the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel);


Regarding claim 1, the applicant further argued that, see page 12 paragraph 3, “Ng is directed at a method and apparatuses for indicating and identifying quasi-co-located reference signal ports. See Ng Abstract. Specifically, Ng discloses a UE identifying a CSI-RS port that is CQL with a DM-RS port assigned to the UE from a DCI. See id. Ng further discloses a method for identifying CRS port that is QCL with a CSI-RS port configured for the UE from a DCI. See id. In paragraph 31, Ng states: "[e]mbodiments of the present disclosure provide methods for UE to determine which set of RS ports (DM-RS), CSI-RS, and CRS) can be consider quasi co-located... ." Thus, similar to Park, Ng is directed at QCL relationship of two received reference signals, and not "determining a first antenna port associated with a data channel based on a second antenna port associated with a control channel, wherein the first device determines the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel," as recited in claim 1. Rather, the cited portions of Ng, similar to the cited portions of Park, are silent with respect to the aforementioned features recited in independent claim 1”. 

	
	In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Ng clearly teaches, determining a first antenna port associated with a data channel based on a second antenna port associated with a control channel (see para. 0006-00012, a method for identifying quasi co-located reference signal ports by a user equipment (UE) is provided. The method includes receiving downlink control information. The method includes identifying, from the downlink control information, a channel state information reference signal (CSI-RS) port that is quasi co-located with a demodulation reference signal (DM-RS) port assigned to the UE. The method includes identifying large scale properties for the assigned DM-RS port based on large scale properties for the CSI-RS port. Additionally, the method includes performing at least one of channel estimation, time synchronization, or frequency synchronization using the large scale properties for the assigned DM-RS port and the CSI-RS port) and receiving the data channel from “a second device” based on a determined first antenna port (see Fig.1, 5-6, 8-9, para. 0064-0066, 0069, the quasi co-location relationship between the DM-RS and the CSI-RS are explicit RRC signaling from the network (i.e., no condition between X.sub.DMRS and X.sub.CSIRS is necessary), this explicit signaling includes that for each DM-RS resource configured for the UE, there is also a CSI-RS resource (and port(s) within a resource), indicated by the network entity, where the UE assume quasi co-location to hold for the corresponding DM-RS ports and CSI-RS ports / receiving the data channel from a second device, see also para. 0077-0082, the N.sub.ID.sup.cell for the CRS port correspond to the serving cell the UE may only assume a DM-RS port is quasi co-located with the CRS port of the serving cell if the parameter X.sub.DMRS of the DM-RS port matches with the serving cell's N.sub.ID.sup.cell, and para. 0077, when there is more than one CRS port available for a serving cell and when the CRS ports cannot be assumed to be quasi co-located by the UE, the network entity can additionally signal which CRS port is to be assumed to be quasi co-located with a DM-RS port (e.g., port 0, port 1, port 2, port 3, a subset of PDCCH or EPDCCH), and the UE then identifies a CSI-RS resource that is quasi co-located with a DM-RS port assigned to the UE (step 810), see also claim 33, “receiving a control channel including demodulation reference signal (DMRS) information and QCL information; and receiving a data channel indicated by the control channel, based on at least one DMRS port corresponding to the DMRS information and at least one CSI-RS port corresponding to the QCL information, wherein the at least one DMRS port corresponding to the DMRS information and at least one CSI-RS port corresponding to the QCL information is quasi co-located”);

	Under the broadest reasonable interpretation, the  combination of the systems as disclosed by Park and Ng (both teaches quasi co-located first port and second port, and since these ports are quasi co-located, two antenna ports have a QC/QCL relation (or subjected to QC/QCL), receiving a control channel including demodulation reference signal (DMRS) information and QCL information; and receiving a data channel indicated by the control channel, based on at least one DMRS port corresponding to the DMRS information and at least one CSI-RS port corresponding to the QCL information, wherein the at least one DMRS port corresponding to the DMRS information and at least one CSI-RS port corresponding to the QCL information is quasi co-located, see paragraph 75 of instant specification and claim 33 of Ng) reads upon “determining a first antenna port associated with a data channel based on a second antenna port associated with a control channel, wherein the first device determines the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel; and receiving the data channel from a second device based on the determined first antenna port” as recites in the claim.

The applicant further argues, “Dependent claims 2-7, 9-14, 16-21, and 23-28 each depend from one of the independent claims 1, 8, 15, and 22, and are therefore allowable for at least the same reasons that the respective independent claims 1, 8, 15, 22 are allowable. Moreover, each of the additional features of dependent claims 2-7, 9-14, 16-21, and 23-28 provide patentably distinct features over the cited references. Furthermore, Applicant does not necessarily agree with the characterizations of the references made in the Office Action in rejecting the dependent claims but defers further argument in view of their current allowable status. 
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cites reasons the above claims are not allowable.
	
The applicant further argues, With regard to dependent claim 5, Applicant respectfully submits that, although the Office Action addresses the "radio resource control (RRC) signaling," feature of claim 5, the discussion on rejection of feature "wherein the information is received via control channel signaling" seems to be missing. Applicant respectfully request that discussion regarding this feature kindly be included in the next office action. 
Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2-7, 9-14, 16-21, and 23-28 under 35 U.S.C. § 103 be withdrawn. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
Regarding claim 5, Park clearly teaches wherein the information is received via control channel signaling or radio resource control (RRC) signaling (see para. 0018, the method further include: being configured with a plurality of first candidate QCL configuration parameter sets through Radio Resource Control (RRC) signaling, see also para. 0294, 0306, 0324, 0365, a UE is configured with a plurality of first candidate QCL configuration parameter sets through RRC signaling. Clear the limitation is in the alternate “or”, and the applicant correctly states that the Office Action addresses the "radio resource control (RRC) signaling," feature of claim 5. Since the limitation is in the 

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show: the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "... wherein the first device determines the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel...” as recited claim 1 lines 3-5.  A review of the specification, see paragraphs 73 and 75, “first device 434 may determine the mapping by determining 440 that a first subarray associated with the first beam is quasi co-located with a second subarray associated with the second beam”, however the specification repeats the above claim language, and no additional description is provided.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: 2019/0261329), and further in view of Ng et al. (US Pub. No.: 2015/0201369 (This reference NOW listed on the IDS submitted 1/21/21).

As per claim 1, Park disclose A method of wireless communication for a first device (see Fig.1, Fig. 15, UE 1520) comprising:
determining a first antenna port associated with a data channel based on a second antenna port associated with a control channel (see para. 0154-0160, Table 3, when a DMRS antenna port for downlink data channel demodulation has been subjected to QC/QCL with the CRS antenna port of a 
wherein the first device determines the first antenna port associated with the data channel to be quasi co-located with the second antenna port associated with the control channel (see Fig.14, para. 0358-0364, a UE may receive a first RS through a first antenna port (step, S1410). Next, the UE may receive a second RS through a second antenna port which is QCL-assumed with the first antenna port (step, S1420), and the first RS is a first CSI-RS mapped to a first CSI-RS resource, and the second RS is a second CSI-RS mapped to a second CSI-RS resource. In this case, the first antenna port corresponding to the first CSI-RS resource and the second antenna port corresponding to the second CSI-RS resource are QCL-assumed for (at least) reception beam related parameter, see also para. 0173-0183); and
receiving the data channel based on the determined first antenna port (see 0170-0171, a PDSCH is decoded according to detected PDCCH/EPDCCH having DCI format 1A that has CRC scrambled with C-RNTI intended for a use of a UE and a given serving cell, and a UE is configured with Type B QCL type for PDSCH transmission in antenna port 7, in order to determine PDSCH RE mapping and PDSCH antenna port QCL, a UE to which transmission mode 10 for a given serving cell is set should use parameter set 1 in Table 3 / receiving the data channel);

Park however does not explicitly disclose receiving the data channel from “a second device” based on the determined first antenna port;

Ng however disclose determining a first antenna port associated with a data channel based on a second antenna port associated with a control channel (see para. 0006-00012, a method for identifying quasi co-located reference signal ports by a user equipment (UE) is provided. The method includes receiving downlink control information. The method includes identifying, from the downlink control information, a channel state information reference signal (CSI-RS) port that is quasi co-located with a demodulation reference signal (DM-RS) port assigned to the UE. The method includes identifying large scale properties port(s) within a resource), indicated by the network entity, where the UE may assume quasi co-location to hold for the corresponding DM-RS ports and CSI-RS ports / receiving the data channel from a second device, see also para. 0077-0082, the N.sub.ID.sup.cell for the CRS port correspond to the serving cell the UE may only assume a DM-RS port is quasi co-located with the CRS port of the serving cell if the parameter X.sub.DMRS of the DM-RS port matches with the serving cell's N.sub.ID.sup.cell, and para. 0077, when there is more than one CRS port available for a serving cell and when the CRS ports cannot be assumed to be quasi co-located by the UE, the network entity can additionally signal which CRS port is to be assumed to be quasi co-located with a DM-RS port (e.g., port 0, port 1, port 2, port 3, a subset of CRS ports, or all CRS ports) / receiving the data channel from “a second device” based on the determined first antenna port;  see also para. 0103, 0110, Fig.8, para. 0129-0133, the process starts with the UE receiving downlink control information (step 805). For example, in step 805, the downlink control information is higher-layer signaled (e.g., via RRC) or dynamically signaled (e.g., PDCCH or EPDCCH), and the UE then identifies a CSI-RS resource that is quasi co-located with a DM-RS port assigned to the UE (step 810), see also claim 33, “receiving a control channel including demodulation reference signal (DMRS) information and QCL information; and receiving a data channel indicated by the control channel, based on at least one DMRS port corresponding to the DMRS information and at least one CSI-RS port corresponding to the QCL information, wherein the at least one DMRS port corresponding to the DMRS information and at least one CSI-RS port corresponding to the QCL information is quasi co-located”);



As per claim 2, the combination of Park and Ng disclose the method of claim 1.

Park further disclose wherein the first device comprises a user equipment (UE) (see Fig.11-15, a UE 1520) and the second device comprises a base station (see Fig.11-15, eNB 1510). 
As per claim 3, the combination of Park and Ng disclose the method of claim 2.
Park further disclose wherein the control channel comprises a physical downlink control channel (PDCCH) (see Fig.3, para. 0060, 0068, 0070-0071, Downlink control channels used in 3GPP LTE include, for example, a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH) and the data channel comprises a physical downlink shared channel (PDSCH) (see Fig.3, para. 0060, 0068, 0070-0071, referring to FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated). As per claim 4, the combination of Park and Ng disclose the method of claim 2.
Park further disclose wherein the UE determines a correlation between the control channel and the data channel based, at least in part, on information received from the base station (see para, 0070-0071, the PDCCH carry information about the resource allocation and transport format of a downlink shared As per claim 5, the combination of Park and Ng disclose the method of claim 4.
Park further wherein the information is received radio resource control (RRC) signaling (see para. 0018, the method further include: being configured with a plurality of first candidate QCL configuration parameter sets through Radio Resource Control (RRC) signaling, see also para. 0294, 0306, 0324, 0365, a UE is configured with a plurality of first candidate QCL configuration parameter sets through RRC signaling); and 
Ng further disclose wherein the information is received via control channel signaling (see Fig.8, para, 0129-0130, The process starts with the UE receiving downlink control information (step 805). For example, in step 805, the downlink control information is higher-layer signaled (e.g., via RRC) or dynamically signaled (e.g., PDCCH or EPDCCH / received via control channel signaling)).As per claim 6, the combination of Park and Ng disclose the method of claim 4.
Park further wherein a correlation between the control channel and the data channel is based, at least in part, on an implicit mapping (see Fig.3, Fig.4, Fig.7a-b, Fig.8, para. 0010, 0011, 0034-0037, 0100-0101, Referring to FIG. 8, a downlink resource block pair, a unit in which a reference signal is mapped may be represented in the form of one subframe in a time domain X 12 subcarriers in a frequency domain. That is, in a time axis (an x axis), one resource block pair has a length of 14 OFDM symbols in the case of a normal cyclic prefix (CP) (in FIG. 7(a)) and has a length of 12 OFDM symbols in the case of an extended cyclic prefix (CP) (FIG. 7(b)). In the resource block lattice, resource elements (REs) indicated by `0`, As per claim 7, the combination of Park and Ng disclose the method of claim 1.
Park further disclose wherein the control channel and the data channel are based on millimeter-wave communication (see para. 0116, in mmW band, a PDSCH transmission is available only to a single analog beam direction on a time by analog beamforming. As a result, an eNB is able to transmit data only to a small number of UEs in a specific direction, accordingly, on occasion demands, analog beam direction is differently configured for each antenna port, and a data transmission may be performed to a plurality of UEs in several analog beam directions simultaneously). 
As per claim 8, claim 8 is rejected the same way as claim 1. Park further disclose An apparatus (see Fig.15, UE 1520) for wireless communication, the apparatus being a first device (see Fig.15, UE 1520) comprising: a memory (see Fig.15, Memory 1522); and at least one processor (see Fig.15, Processor 1521). 
As per claim 9, claim 9 is rejected the same way as claim 2.
As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 11, claim 11 is rejected the same way as claim 4.
As per claim 12, claim 12 is rejected the same way as claim 5.As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 14, claim 14 is rejected the same way as claim 7.As per claim 15, claim 15 is rejected the same way as claim 1.
As per claim 16, claim 16 is rejected the same way as claim 2.
As per claim 17, claim 17 is rejected the same way as claim 3.
As per claim 18, claim 18 is rejected the same way as claim 4.
As per claim 19, claim 19 is rejected the same way as claim 5.As per claim 20, claim 20 is rejected the same way as claim 6.
As per claim 21, claim 21 is rejected the same way as claim 7.As per claim 22, claim 22 is rejected the same way as claim 1.
As per claim 23, claim 23 is rejected the same way as claim 2.
As per claim 24, claim 24 is rejected the same way as claim 3.
As per claim 25, claim 25 is rejected the same way as claim 4.
As per claim 26, claim 26 is rejected the same way as claim 5.As per claim 27, claim 27 is rejected the same way as claim 6.
As per claim 28, claim 28 is rejected the same way as claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469